                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        SHIKEB SADDOZAI,
                                  11                                                     Case No. 18-04511 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                v.                                       LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                     MOTION FOR APPOINTMENT OF
                                                                                         COUNSEL
                                  14    CARLOS BOLANOS, et al.,
                                  15                 Defendants.
                                  16                                                     (Docket No. 3)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed
                                  20   in a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims generally that Correctional Health Services (“CHS”), which is
                                   9   responsible for the healthcare of inmates within San Mateo County, has denied and
                                  10   blocked treatment for his hand which was damaged from a gun shot wound. (Compl. at 3.)
                                  11   Plaintiff claims that doctors at San Francisco General Hospital, where he was originally
                                  12   treated, ordered a follow-up “to schedule treatment for surgery with a hand specialist” but
Northern District of California
 United States District Court




                                  13   that CHS has failed to follow these orders since February 11, 2016, when he filed an
                                  14   inmate grievance on the matter. (Id. at 5.) Plaintiff claims that this continual delay in
                                  15   treatment amounts to deliberate indifference to medical needs, (id.) which is a cognizable
                                  16   claim under § 1983. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith,
                                  17   974 F.2d 1050, 1059 (9th Cir. 1992). However, Plaintiff fails to allege sufficient facts to
                                  18   state a claim against the named defendants. Specifically, Plaintiff names Sheriff Carlos
                                  19   Bolanos and Captain Scott Kirkpatrick as defendants but makes no mention of them or
                                  20   provides any description of their specific actions in complaint’s statement of claim section.
                                  21   (Compl. at 2.) Plaintiff shall be granted an opportunity to file an amended complaint to
                                  22   attempt to state a claim against these defendants that are supported by sufficient facts.
                                  23          In preparing an amended complaint, Plaintiff must keep the following principles in
                                  24   mind. Liability may be imposed on an individual defendant under § 1983 only if Plaintiff
                                  25   can show that the defendant proximately caused the deprivation of a federally protected
                                  26   right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of Roseburg,
                                  27   664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a constitutional right
                                  28                                                 2
                                   1   within the meaning of section 1983 if he does an affirmative act, participates in another’s
                                   2   affirmative act or omits to perform an act which he is legally required to do, that causes the
                                   3   deprivation of which the plaintiff complains. See Leer, 844 F.2d at 633. Under no
                                   4   circumstances is there respondeat superior liability under section 1983. Or, in layman's
                                   5   terms, under no circumstances is there liability under section 1983 solely because one is
                                   6   responsible for the actions or omissions of another. See Taylor v. List, 880 F.2d 1040,
                                   7   1045 (9th Cir. 1989).
                                   8          Plaintiff also fails to state a claim against the CHS. Local governments are
                                   9   “persons” subject to liability under 42 U.S.C. § 1983 where official policy or custom
                                  10   causes a constitutional tort, see Monell v. Dep't of Social Servs., 436 U.S. 658, 690 (1978);
                                  11   however, a city or county may not be held vicariously liable for the unconstitutional acts of
                                  12   its employees under the theory of respondeat superior, see Board of Cty. Comm'rs. of
Northern District of California
 United States District Court




                                  13   Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691; Fuller v. City of
                                  14   Oakland, 47 F.3d 1522, 1534 (9th Cir. 1995). To impose municipal liability under § 1983
                                  15   for a violation of constitutional rights resulting from governmental inaction or omission, a
                                  16   plaintiff must show: “(1) that he possessed a constitutional right of which he or she was
                                  17   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate
                                  18   indifference to the plaintiff's constitutional rights; and (4) that the policy is the moving
                                  19   force behind the constitutional violation.” Oviatt By and Through Waugh v. Pearce, 954
                                  20   F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S. 378, 389
                                  21   (1989) (internal quotation marks omitted). Plaintiff fails to allege sufficient facts to state a
                                  22   Monell claim against CHS because he makes no allegation of any policy or claims that a
                                  23   policy was the moving force behind the violation of Plaintiff’s Eighth Amendment rights.
                                  24   He may attempt to do so in the amended complaint.
                                  25   C.     Motion for Appointment of Counsel
                                  26          Plaintiff has filed a motion for appointment of counsel based on indigence, the
                                  27   complexity of the issues, limited access to library and knowledge of the law, and that he
                                  28                                                  3
                                   1   would be better served by the assistance of counsel should this matter go to trial. (Docket
                                   2   No. 3.) However, there is no constitutional right to counsel in a civil case unless an
                                   3   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v.
                                   4   Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525
                                   5   (9th Cir. 1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on
                                   6   other grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to
                                   7   request counsel to represent an indigent litigant under § 1915 is within “the sound
                                   8   discretion of the trial court and is granted only in exceptional circumstances.” Franklin v.
                                   9   Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds do not establish
                                  10   exceptional circumstances. Accordingly, the motion is DENIED for lack of exceptional
                                  11   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
                                  12   Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017
Northern District of California
 United States District Court




                                  13   (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial
                                  14   is without prejudice to the Court’s sua sponte appointment of counsel at a future date
                                  15   should the circumstances of this case warrant such appointment.
                                  16

                                  17                                          CONCLUSION
                                  18          For the foregoing reasons, the Court orders as follows:
                                  19          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  20   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  21   the deficiencies described above. The amended complaint must include the caption and
                                  22   civil case number used in this order, Case No. C 18-04511 BLF (PR), and the words
                                  23   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  24   must answer all the questions on the form in order for the action to proceed.
                                  25          The amended complaint supersedes the original, the latter being treated thereafter as
                                  26   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  27   Consequently, claims not included in an amended complaint are no longer claims and
                                  28                                                  4
                                   1   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   2   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   3             Failure to respond in accordance with this order in the time provided will
                                   4   result in the dismissal of this action without prejudice and without further notice to
                                   5   Plaintiff.
                                   6             The Clerk shall include two copies of the court’s complaint with a copy of this
                                   7   order to Plaintiff.
                                   8             This order terminates Docket No. 3.
                                   9             IT IS SO ORDERED.
                                  10   Dated: _____________________
                                               December 10, 2018                               ________________________
                                                                                               BETH LABSON FREEMAN
                                  11
                                                                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of DWLTA; Denying Mot. for Appt. of Counsel
                                       PRO-SE\BLF\CR.18\04511Saddozai_dwlta.mots
                                  26

                                  27

                                  28                                                       5
